BELCHER, C. C.
This is an action to set aside a deed to a lot in the city of Los Angeles, upon the ground that it was *530obtained by fraudulent misrepresentation. The defendants interposed a general demurrer to the complaint, which was overruled, and then filed separate answers. The case was tried, and' findings and judgment entered in favor of the plaintiffs. The appeal is from the judgment and an order denying a new trial.
1. There was no error in overruling the demurrer. The complaint stated facts sufficient to constitute a cause of action, and was certainly good when tested by a general demurrer.
2. The findings are very full and’ cover all the material issues. The fact that there were findings upon probative matters outside of the issues is no reason for reversing the judgment.
3. A careful reading of the transcript has satisfied us that there was testimony tending to support all of the findings. No useful purpose would be subserved by stating the testimony here. On many points it was conflicting, but when there is a substantial conflict, this court never reverses judgments upon the ground that the evidence was insufficient to justify the decision.
We think the judgment and order should be affirmed.
We concur: Foote, C.; Searls, C.
By the COURT.—For the reasons given in the foregoing opinion the judgment and order are affirmed.